            Case 4:17-cr-00111-JM Document 787 Filed 07/30/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

UNITED STATES OF AMERICA

VS.                                    4:17-CR-00111-24-JM

RACHEL ELIZABETH MOORE

                                               ORDER

       Defendant=s Motion to Reduce Sentence Based on the First Step Act of 2018 (Doc. No.

783) is DENIED.

       Defendant requests a sentence reduction based on the First Step Act=s changes to the

Asafety valve@ requirements. However, Section 402 B Broadening of Existing Safety Valve B

specifically sets out: AAPPLICABILITY.CThe amendments made by this section shall apply

only to a conviction entered on or after the date of enactment of this Act.@1 Because Defendant

pled guilty on July 26, 2018 and was sentenced on November 28, 2018,2 she is not entitled to a

sentence reduction under the First Step Act.

       IT IS SO ORDERED this 30th day of July, 2019.


                                                        _______________________________
                                                        UNITED STATES DISTRICT JUDGE




       1
           Pub. L. No. 115-391, 132 Stat. 5194 (2018)
       2
           Doc. Nos. 604, 688.


                                                 1
